Citation Nr: 9920106	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-37 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	William J. Abernathy, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, [redacted], [redacted]


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening a claim of service connection for residuals of a 
back injury.  

At a hearing before the Board in April 1998, the undersigned 
agreed to leave the case open for a period of 60 days in 
order to afford the veteran an opportunity to submit 
additional medical evidence in support of his claims.  
38 C.F.R. § 20.709 (1998).  In June 1998, the veteran's 
attorney requested an additional 30 days to obtain such 
evidence.  The request was granted.  The RO then advised the 
veteran's attorney by August 1998 letter that the claims 
folder would be forwarded to the Board after the 30 days were 
up.  

The attorney submitted additional medical evidence to support 
the claim in August and September 1998.  The attorney was 
advised by the RO in a November 1998 letter that the claims 
folder was being forwarded to the Board.  At the time the 
Board issued its decision in January 1999, no additional 
evidence had been forwarded by the RO for the Board's 
consideration.  The petition to reopen the claim of 
entitlement to service connection for residuals of a back 
injury was denied. 

The veteran's attorney filed a motion for reconsideration of 
the Board's January 1999 decision.  38 C.F.R. § 20.1001 
(1998).  The veteran had forwarded additional private medical 
evidence to the RO during the period of time the claims 
folder remained at the RO.  The claims folder was forwarded 
to the Board without the inclusion of this additional private 
medical evidence, and accordingly, the Board's decision was 
rendered without consideration of this additional evidence.  
The motion for reconsideration was granted and the Board's 
January 1999 decision was vacated to ensure that the 
veteran's due process rights have not been violated.  
38 C.F.R. § 20.904(a) (1998).  


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
last denied in a June 1977 decision of the Board. 

2.  Since the 1977 decision the veteran has submitted 
evidence that is relevant and material to the issue on 
appeal.  


CONCLUSION OF LAW

The 1977 decision of the Board denying service connection for 
residuals of a back injury is final.  New and material 
evidence sufficient to reopen the claim has been submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1956 service connection for residuals of a back injury was 
denied in a rating decision.  The veteran appealed and the 
Board of Veterans Appeals denied service connection for 
residuals of a fracture of the 4th lumbar vertebra in 
September 1956.  That decision is final.

At that time, the record included the service records, the 
veteran's claim for benefits and post service evidence, 
including testimony.  It was concluded that the accepted 
evidence did not establish that the post service finding of 
lumbar pathology was due to service or related to the 
service-connected wound.

The issue was revisited by the Board in March 1969 and June 
1977.  Decisions of the Board are final.  However, the claim 
may be reopened upon the presentation of new and material 
evidence.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Therefore, the first matter to be determined is whether the 
veteran has submitted new and material evidence to reopen his 
claim.  

If the veteran presents new and material evidence, the claim 
is reopened.  Then, second, it must be determined if the 
veteran has submitted evidence of a well-grounded claim.  
Thirdly, if the veteran has presented evidence of a well-
grounded claim, VA has a duty to assist him in further 
development.  See Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999).  We also note that there need be only 
one document that is new and material to reopen the claim.

In this case, following the hearing, additional evidence was 
associated with the file.  In a letter dated September 1998 
Dr. McCombs felt that the veteran's symptoms did in fact 
start as a result of his injury in World War II.  He wrote 
that the veteran had not had any problems before that time, 
and since that time he had a significant amount of difficulty 
which subsequently resulted in surgery on two occasions.  Dr. 
McCombs stated that it would be difficult to convince him 
that this situation was not related to the veteran's injury 
sustained in war.  

When the case was previously addressed, there was competent 
evidence of a post service diagnosis of an old ununited 
fracture of 4th lumbar vertebra.  There was also evidence of 
arthritis and radiculopathy.  However, there was an absence 
competent evidence providing a nexus to service.  The veteran 
has presented competent evidence of a medical nexus to 
service.  The evidentiary defect that existed at the time of 
the last Board decision has been cured.  The evidence is new 
and material.

Consequently, the claim of service connection for residuals 
of a back injury is reopened and must be adjudicated de novo.  
Since there is lay evidence of inservice injury, evidence of 
current disability and evidence of a nexus, the claim is well 
grounded.


ORDER

The petition to reopen a claim of service connection for 
residuals of a back injury is granted.  


REMAND

The RO must have an opportunity to comply with the reopening 
of the claim.

1.  The RO should schedule the veteran 
for a VA examination for the purpose of 
confirming or refuting the opinion that 
the veteran has current residuals of the 
inservice injury. 

2.  The RO should address the issue of 
entitlement to service connection for 
residuals of a back injury de novo.  

3.  The RO must consider the provisions 
of 38 U.S.C.A. § 1154 (West 1991).  The 
RO should consider the guidance 
established by the Court in regard to 
section 1154.

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The appellant is free to 
submit additional evidence and argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

